Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS’s filed 5/6/20, 1/21/21, and 5/13/21 have been considered in full.

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the shift range switching system of claim 1, specifically, an intermediate range stop abnormality is defined that the output shaft stops when balancing the output shaft cogging torque and a torque including a load torque of the urging member; and when an abnormality occurs in the motor drive systems in an ascending action in which the engagement member moves from one of the troughs toward an adjacent one of the crests, the shift range switching systems avoids an occurrence of the intermediate range stop abnormality.  The closest prior art to Sakaguchi et al. (2015/0000449 A1) fails to show an intermediate range stop abnormality solution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID MORGAN. FENSTERMACHER
Primary Examiner




/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658